Motion to dismiss cross appeal granted unless plaintiffs file the original stipulated or settled record and 14 copies thereof and 15 briefs on the appeal on or before February 19, 1991. Memorandum: An appeal is taken by service of the notice of appeal on the adverse party and by filing it in the office of the County Clerk (CPLR 5515 [1]). Here defendants served a notice of appeal but did not file it until after plaintiffs served and filed a notice of cross appeal. Thus, plaintiffs appealed first and they are required to perfect the appeal first (see, 22 NYCRR 1000.5 [b] [5]). Present — Callahan, J. P., Denman, Boomer, Green and Balio, JJ. (Order entered Dec. 18, 1990.)